DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 31-36, 39m and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of Group 1, claims 21-30, 37, and 38, was made without traverse in the reply filed on September 20, 2022.
Prior Art
GB 2459375 to Edlund, cited by Applicant (“EDLUND”)
US 6455181 to Hallum, cited by Applicant (“HALLUM”)
US2001/0014414 (“OKAMATO”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 26-30, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EDLUND.
	Regarding Claim 21, EDLUND discloses a system for generating electric power (abstract, Fig. 2-3), the system comprising: a fuel source (fuel 64) configured to provide chemical fuel (p. 7 lines 4-9), a fuel cell array (Fig. 2-3, cell array 24) configured to receive the chemical fuel from the fuel source and based thereon produce electric power being held available via an output terminal (Fig. 2-3, terminal 88), a sensor cell configured to register a sensor signal reflecting a degree of consumption of chemical fuel in the fuel cell array (p. 19 lines 22-25) relative to an amount of chemical fuel received in the fuel cell array, and a control unit (Fig. 2-3, controller 82) 
	configured to monitor the production of electric power in the fuel cell array by measuring at least one voltage in the fuel cell array, wherein the system comprises a dynamic electric load which is connected to the output terminal, and the control unit is further configured to receive the sensor signal and in response thereto control a fraction of the electric power produced by the fuel cell array to be fed into the dynamic electric load (p. 24, the system being adapted to actively control energy-storing and consuming assembly 52 by varying load applied to the fuel cell stack 24), the control unit controlling such a fraction to be fed into the dynamic electric load that a difference is minimized between the amount of chemical fuel received in the fuel cell array and an amount of chemical fuel consumed in the fuel cell array when producing the electric power (p. 24 lines 24-31 and p. 2 lines 14-21, fuel utilization ratio control). 
	Regarding Claim 26, EDLUND is relied upon as above and further discloses the dynamic electric load comprises at least one of a chargeable battery and a supercapacitor (a suitable energy-storage device 78 is a battery, but others may be used. Energy-storage device 78 may additionally or alternatively be used to power the fuel cell system during startup of the system; Fig. 1-3).  
	Regarding Claim 27, EDLUND is relied upon as above and further discloses 
	the at least one voltage measured by the control unit (voltage sensor 166) comprises: a respective individual voltage over each fuel cell of a number of fuel cells in the fuel cell array (p. 26 lines 12-31), and the control unit is configured to increase the fraction of the load fed to the fuel cell in order to maintain a certain level of output voltage above a set value threshold (p. 29).
	EDLUND is silent with respect to decreasing the fraction fed into the dynamic electric load (the battery) if at least one of said respective individual voltages is below a first threshold voltage.  However, supplying a greater amount of the fraction to the fuel cell in order to increase and maintain threshold voltage necessarily results in a reduced fraction load fed into the battery and accordingly EDLUND teaches this claimed feature. 
	Regarding Claim 28, EDLUND is relied upon as above and further discloses the at least one voltage measured by the control unit comprises: an output voltage at the output terminal, and the control unit is configured to decrease the fraction fed into the dynamic electric load if the output voltage is below a second threshold voltage (control loop 164 and voltage sensor 166 measuring maintains output voltage at a selected threshold and is fully capable of operating as claimed).  
	Regarding Claim 29, EDLUND is relied upon as above and further discloses wherein the control unit is configured to control the fraction of the electric power fed into the dynamic electric load by varying a magnitude of a current flowing into the dynamic electric load. EDLUND discloses that surplus energy may be supplied to the battery for charging and storage, and alternatively. Accordingly, EDLUND discloses controlling the fraction of power fed to the battery by varying a magnitude of current flowing to the battery. 
	Regarding Claim 30, EDLUND is relied upon as above and further discloses wherein the control unit comprises a switched-mode DC-to-DC converter (p. 22 lines 27-33, active control of electric current production by applying the control signal to a load regulating device such as DC/DC converter). EDLUND further discloses the control signal may be in response to a voltage sensed by the sensor 166 as discussed above. EDLUND accordingly discloses in which at least one of a switching frequency and a duty cycle is controllable by a voltage represented by the sensor signal from the sensor cell.  
	Regarding Claim 37, EDLUND is relied upon as above and further discloses measured output voltage (by voltage sensor 166) wherein the at least one measured voltage comprises an output voltage at the output terminal, and adjusting the load applied to the fuel cell or sent to the battery in order to maintain a voltage threshold. Accordingly EDLUND discloses the method further comprises: decreasing the fraction fed into the dynamic electric load if the output voltage is below a second threshold voltage and EDLUND is fully capable of functioning as claimed.  
	Regarding Claim 38, EDLUND is relied upon as above and further discloses all of the structure claimed, configured as claimed, and is fully capable of functioning as claimed wherein the fraction of the electric power fed into the dynamic electric load is controlled by varying a magnitude of a current flowing into the dynamic electric load.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over EDLUND in view of HALLUM.
Regarding Claim 22, EDLUND further discloses the system according to claim 21, comprising a controllable valve (pressure control valve, p. 25 lines 22-27) which is arranged to influence the amount of chemical fuel received in the fuel cell array (p. 25, lines 22-27).
	EDLUND is silent with respect to the control unit configured to control the controllable valve in response to the sensor signal that senses hydrogen gas concentration in anode gas inlet and outlet lines and enables control of the valve to adjust the hydrogen concentration needed or desired to operate the stack.
	HALLUM discloses a control unit (Fig. 1-3, valve 97 interfaced with controller 9) is configured to control the controllable valve in response to the sensor signal (Fig. 1-3, sensor 80) that senses hydrogen gas concentration in anode gas inlet and outlet lines and enables control of the valve to adjust the hydrogen concentration needed or desired to operate the stack (col. 5 lines 18-31).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified EDLUND to comprise the control unit configured to control the controllable valve in response to the sensor signal that senses hydrogen gas concentration in anode gas inlet and outlet lines and enables control of the valve and the motivation for doing so would have been to adjust the hydrogen concentration needed or desired to operate the stack.
	Regarding Claim 23, EDLUND is relied upon as above and further discloses wherein the fuel source comprises a fuel tank and a chemical reactor (Fig. 1, fuel processor 64), the fuel tank (Fig. 2, fuel source 46 may be a pressurized tank hydride bed or other suitable hydrogen storage device) being configured to hold at least one source substance for a chemical reaction through which the chemical reactor is configured to produce the chemical fuel (Fig. 2, fuel source 46 feeds hydrogen to fuel processor 64).
	EDLUND is silent with respect to the controllable valve being arranged in a passage way for the at least one source substance between the fuel tank and the chemical reactor.
	HALLUM discloses valve 97, in the passageway between the fuel source and the cell reactor, controls the flow of anode gas from the supply to the inlet line 40 in response to control signals and sensor 80 (Fig. 1, col. 5 lines 5-32).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified EDLUND to comprise the controllable valve being arranged in a passage way for the at least one source substance between the fuel tank and the chemical reactor.  The motivation for doing so would have been to provide the desired amount of fuel to the reactor in response to the sensor signal.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over EDLUND in view of HALLUM and OKAMOTO.
	Regarding Claim 24, EDLUND and HALLUM are relied upon as above and EDLUND further discloses a pressure sensor arranged to produce a pressure signal reflecting a pressure level in the chemical reactor.
	EDLUND does not disclose the control unit is configured to control the controllable valve in further response to the pressure signal. 
	OKAMOTO discloses a fuel reactor (combustor reformer) coupled with a control system and control valve 18 (abstract, para. 39) and temperature and pressure detectors (¶39) where the valve 18 is operated in response to pressure and temperature measurement of the fuel reactor (¶39) in order to provide fuel to the fuel cell in correspondence with the fuel reactor condition (abstract, ¶28, ¶39). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified EDLUND to comprise the pressure sensor arranged to produce a pressure signal reflecting a pressure level in the chemical reactor such that the control unit is configured to control the controllable valve in further response to the pressure signal condition of the reactor as taught by OKAMOTO.
	Regarding Claim 25, EDLUND is relied upon as above and further discloses a temperature sensor arranged to produce a temperature signal reflecting a temperature in the chemical reactor (p. 12 lines 13-16 discloses temperature of the fuel processor may be monitored and this necessarily requires a sensor) and that the temperature of the fuel processor during start up, standby, ide, or operating states may be monitored (p. 13, lines 1-28) and the fuel processor may be maintained at a certain desired temperature range for producing hydrogen gas.
	EDLUND does not disclose the control unit is configured to control the controllable valve in further response to the temperature signal.  
	OKAMOTO discloses a fuel reactor (combustor reformer) coupled with a control system and control valve 18 (abstract, para. 39) and temperature and pressure detectors (¶39) where the valve 18 is operated in response to pressure and temperature measurement of the fuel reactor (¶39) in order to provide fuel to the fuel cell in correspondence with the fuel reactor condition (abstract, ¶28, ¶39). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified EDLUND to comprise the control unit being configured to control the controllable valve in further response to the temperature signal in order to provide fuel to the fuel cell in correspondence with the fuel reactor condition as taught by OKAMOTO.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729